DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 was filed after the mailing date of the Corrected Notice of Allowance sent on October 04, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENT 
	Claims 3-9, 11, 13-19, and 22-22 allowed in the Corrected Notice of Allowance on October 04, 2021 still remain in condition for allowance. There is no change to how the claims were amended and no change to the examiner’s statement of reasons for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775